                          UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF WEST VIRGINIA
                                BECKLEY DIVISION


 GREENBRIER HOTEL CORPORATION,
 THE GREENBRIER SPORTING CLUB,
 INC., GREENBRIER SPORTING CLUB
 DEVELOPMENT COMPANY, INC., OLD
 WHITE CHARITIES, INC., and
 OAKHURST CLUB, LLC,

         Plaintiffs
                                                        Civil Action No. 5:19-cv-00772
V.

GOODMAN-GABLE-GOULD/
ADJUSTERS INTERNATIONAL,

         Defendant.


                      PLAINTIFFS’ MEMORANDUM IN OPPOSITION
                         TO DEFENDANT’S MOTION TO STAY

       Plaintiffs Greenbrier Hotel Corporation (“Greenbrier Hotel”), The Greenbrier Sporting

Club, Inc. (“Greenbrier Club”), Greenbrier Sporting Club Development Company, Inc.

(“Greenbrier Development”), Old White Charities, Inc. (“Old White”), and Oakhurst Club LLC

(“Oakhurst”) (collectively, “the Greenbrier Entities”), by counsel, and for their Memorandum in

Opposition to the Motion Stay [D.E. 36] filed by Defendant, Goodman-Gable-Gould/Adjusters

International (“GGG”), respectfully state as follows:

                                       INTRODUCTION

       GGG is desperate to avoid having this action heard by either this Court or the Eastern

District of Virginia. To avoid those forums, GGG has: (1) moved to dismiss and/or transfer this

action from the Eastern District of Virginia to the D.C. District Court; (2) filed a separate,

duplicative action in the D.C. District Court; (3) filed a Motion for Reconsideration in the Eastern

                                                 1
District of Virginia as to its Order transferring this action to the West Virginia District Court; and

(4) filed the present Motion to Stay. Despite GGG’s multiplication of proceedings, its present

Motion is easily resolved. GGG’s Motion to Stay piggybacks on its Motion for Reconsideration

in the Eastern District of Virginia, however, the Motion for Reconsideration was filed in the wrong

case. Since the Eastern District of Virginia already transferred this action to this Court, it no longer

has jurisdiction.

       Moreover, any attempt to transfer this case back to the Eastern District of Virginia is futile,

as the “law of the case” dictates that the matter remains pending before this Court. The law is

clear and GGG has no choice but to accept the jurisdiction of this Court. The Defendant’s Motion

to Stay must be denied.

                        RELEVANT PROCEDURAL BACKGROUND

       The Plaintiffs filed this action on August 23, 2019, raising claims against GGG for

Declaratory Judgment (Count I), Breach of Contract (Count II), and Breach of the Duty of Good

Faith and Fair Dealing (Count III). Rather than filing an Answer, GGG moved to dismiss, or in

the alternative, to transfer, this action to the District Court for the District of Columbia based upon

a forum selection clause in the Escrow Agreement executed by the parties. [D.E. 8]. The

Greenbrier Entities opposed the Motion, arguing that the forum selection clause in the Escrow

Agreement was irrelevant because the parties’ actual dispute revolves around GGG’s performance

(or lack thereof) under the Services Agreement. On this point, Judge Hudson of the Eastern

District of Virginia agreed, stating that “[t]his dispute concerns the terms of the Services

Agreement between the parties though – not the Escrow Agreement.” [D.E. 21, at pp. 2-3]. While

the Court concluded that this District was not the proper venue, it declined to transfer it to the D.C.

District Court and instead agreed with the Greenbrier Entities’ argument that “if this matter should



                                                   2
be transferred anywhere, the only permissible District would be the District Court for the Southern

District of West Virginia.” [D.E. 15, p. 9]. The Court subsequently entered its Memorandum

Order and transferred the case to the Southern District of West Virginia. [D.E. 21].

        On October 23, 2019, the case was electronically transferred to the Southern District of

West Virginia and that Court noted the receipt of the original certified copy of the Transfer Order

and electronic docket sheet.1 [D.E. 22]. That same day the case was assigned to United States

District Judge Frank W. Volk. On November 5, 2019, the Plaintiffs filed a Rule 57 Motion for a

Speedy Hearing and argument on that motion is currently scheduled for hearing on November 25,

2019.

        On November 6, 2019, GGG filed its Motion to Reconsider Transfer of the Case in the

Eastern District of Virginia. Plaintiffs opposed this motion arguing that the Eastern District of

Virginia now lacks jurisdiction. The parties await a ruling on the Motion to Reconsider Transfer

of the Case. The Defendant now moves to stay these proceedings while the Motion to Reconsider

Transfer of the Case remains pending. [D.E. 36].

                                            ARGUMENT

    1. THE EASTERN DISTRICT OF VIRGINIA LACKS JURISDICTION TO
       RECONSIDER ITS TRANSFER RULING AND ANY MOTION TO RECONSIDER
       SHOULD HAVE BEEN FILED IN THIS COURT
        The Defendant’s Motion to Reconsider is purportedly made pursuant to Fed. R. Civ. P. 59.

In support of its Motion, GGG recycles its previous arguments in favor of transfer to the United

States District Court for the District of Columbia that Judge Hudson already rejected. After

transfer, jurisdiction to adjudicate this dispute lies squarely, and solely, in this Court.




1
        The Greenbrier Hotel and numerous witnesses knowledgeable of GGG’s exceedingly poor work performed
        as to the Greenbrier Hotel and related facilities are located in this jurisdiction.

                                                    3
       With respect to a transfer, courts addressing the matter have held that once the transferee

court receives the case, the transferor court loses jurisdiction. See e.g., Chawla v. Heffernan, 2019

WL 1596855 (D.N.H. Apr. 15, 2019) (once the papers were lodged with the transferee court, the

transferor court lost jurisdiction and because nothing has happened to restore jurisdiction, the

transferee court may not proceed any further); Walter v. Isherwood Enters., Inc., 2004 WL

2095207, *5 (D. Me. 2014) (ruling that transferor court “retained jurisdiction over [transferred]

case until [it] was received in [transferee] Court”); PPG Indus., Inc. v. Webster Auto Parts, Inc.,

849 F. Supp. 8, 9 (D. Mass 1994) (ruling that where a plaintiff had filed several motions in the

transferor court after the transferee court had docketed transferred case and assigned a presiding

judge, the transferor court lacked jurisdiction to entertain plaintiff’s motion).

       Further, as a leading treatise has explained: “When a motion for transfer under 28 U.S.C.A.

§ 1404(a) is granted and the papers are lodged with the clerk of the transferee court, the transferor

court . . . lose[s] jurisdiction over the case and may not proceed further with regard to it.” 15

Charles Alan Wright, et al., Federal Practice and Procedure § 3846 (4th ed. 2014).

       The above authorities make clear that the Defendant’s Motion to Reconsider is improperly

filed in the wrong court. Since the transfer, neither party has done anything to invoke the

jurisdiction of the Eastern District of Virginia.        Accordingly, the Defendant’s Motion to

Reconsider Transfer of the Case should be denied. See also Hamilton v. Geithner, 2009 WL.

1683298 (E.D. Va. 2009) (Motion to reconsider transfer of venue was properly before transferee

court in the United States District Court for the Eastern District of Virginia, not the transferor court

in the United States District Court for the District of Columbia).




                                                   4
    2. THIS COURT SHOULD DECLINE TO STAY THE PROCEEDINGS AS ANY
       FORTHCOMING MOTION TO RECONSIDER THE TRANSFER FILED IN THIS
       COURT WOULD BE FUTILE
        GGG’s entire argument for staying these proceedings rests on its frivolous Motion to

Reconsider Transfer of the Case filed in the wrong court. In support of its Motion to Stay, GGG

recites the same arguments which have already been rejected by the Eastern District of Virginia

when considering the original Motion to Dismiss. GGG is not entitled to replead those arguments

here in favor of a stay and the instant Motion should be denied.

        Even if GGG filed its Motion to Reconsider Transfer of the Case in this Court, it would

still be denied and the Motion to Stay would continue to lack merit. Pursuant to the “law of the

case” doctrine, a court’s discretion to reconsider another district court’s decision to transfer a case

should not be disturbed unless the initial decision was “clearly erroneous or would work a manifest

injustice.” Christianson v. Colt Indus, Operating Grp. 486 U.S. 800, 817, 108 S. Ct. 2166 (1988)

quoting Arizona v. California, 460 U.S. 605, 618 n.8, 103 S. Ct. 1382 (1985). Thus, a transfer

decision should not be reversed if the transferee court “can find he transfer decision plausible.”

Id. at 819.

        The Eastern District Court granted the Plaintiffs’ transfer request (filed in opposition to

GGG’s Motion to Dismiss) after finding that the dispute at issue was centered around the Services

Agreement, not the Escrow Agreement. In doing so, Judge Hudson rejected the very arguments

that the Defendant regurgitates in its Motion to Stay. Judge Hudson also found that the allegations

of the parties “make clear that the events giving rise to the claim occurred in White Sulphur

Springs, West Virginia.” [D.E. 21, at pp. 2]. Thus, venue is proper in this Court under 28 U.S.C.

§§ 139l(b)(l) and (2). Accordingly, the Motion to Stay should be denied as its arguments focus

around GGG’s misguided belief that venue should be transferred to another district. That issue



                                                  5
has been briefed, considered and rejected by the Eastern District of Virginia and GGG sets forth

no basis to undo that ruling.

                                       CONCLUSION

       For the reasons stated above, the Court should deny the Defendant’s Motion to Stay and

the Court should proceed with the hearing scheduled for November 25, 2019 as scheduled.

                                            Respectfully submitted,
                                            GREENBRIER HOTEL CORPORATION, et. al.,
                                            By counsel:


                                            /s/ Christopher D. Pence
                                            Christopher D. Pence (WVSB 9095), Esquire
                                            HARDY PENCE PLLC
                                            10 Hale Street, 4th Floor
                                            Charleston, West Virginia 25301
                                            Telephone: (304) 345-7250
                                            E-mail: cpence@hardypence.com

                                            and

                                            Richard A. Getty, Esquire
                                            Danielle Harlan, Esquire
                                            THE GETTY LAW GROUP, PLLC
                                            The Offices at City Center
                                            100 West Main Street, Ste. 200
                                            Lexington, Kentucky 40507
                                            Telephone: (859) 259-1900
                                            E-mail: rgetty@gettylawgroup.com
                                            E-mail: dharlan@gettylawgroup.com

                                            and

                                            Aaron B. Houchens, Esq.
                                            AARON B. HOUCHENS, P.C.
                                            111 East Main Street
                                            P.O. Box 1250
                                            Salem, Virginia 24153
                                            540-389-4498 (telephone)
                                            aaron@houchenslaw.com

                                            Counsel for Plaintiffs

                                               6
                         UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF WEST VIRGINIA
                               BECKLEY DIVISION


 GREENBRIER HOTEL CORPORATION,                         Civil Action No. 5:19-CV-00772
 THE GREENBRIER SPORTING CLUB,
 INC., GREENBRIER SPORTING CLUB
 DEVELOPMENT COMPANY, INC., OLD
 WHITE CHARITIES, INC., and
 OAKHURST CLUB, LLC,

        Plaintiffs

V.

GOODMAN-GABLE-GOULD/
ADJUSTERS INTERNATIONAL,

        Defendant.


                                CERTIFICATE OF SERVICE

       I hereby certify that on November 14, 2019, I electronically filed the foregoing Plaintiffs’

Memorandum in Opposition to Defendant’s Motion to Stay with the Clerk of Court using the

CM/ECF System, which will automatically send e-mail notification of such filing to all counsel of

record as follows:

                                     Morgan E. Villers
                                     Flaherty Sensabaugh Bonasso PLLC
                                     200 Capitol Street
                                     Charleston, West Virginia 25338-3843
                                     Email: mvillers@flahertylegal.com

                                     Peter T. DeMasters
                                     Flaherty Sensabaugh Bonasso PLLC
                                     40 Donley Street, Suite 501
                                     Morgantown, West Virginia 26501
                                     Email: pdemasters@flahertylegal.com

                                                    /s/ Christopher D. Pence
                                                    Christopher D. Pence

                                                7
